Citation Nr: 1241872	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  In February 2010, the Veteran's representative filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran's representative filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

The claim was previously characterized as a claim for service connection for bilateral hearing loss.  However, for reasons expressed below, the Board has recharacterized the appeal as encompassing claims for service connection for right ear hearing loss and for left ear hearing loss.

The Board notes that, in September 2012, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  However, the evidence consists of lay statements which are essentially duplicative of evidence previously submitted by the Veteran or contained in his VA examination reports, which has been considered by the RO (as reflected in the July 2010 SOC).  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, and the competent opinion evidence on the question of whether the Veteran's current right ear hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.

4.  The Veteran has not been shown to have current left ear hearing loss to an extent recognized as a disability for VA purposes.

5.  The Veteran currently has tinnitus, and the competent opinion evidence on the question of whether the Veteran's current tinnitus is etiologically related to in-service noise exposure is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  The criteria for establishing service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatments records (STRs), private medical records, VA treatment records, and the report of the VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file.  The Board finds that no further RO action on these matters, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran claims that he is entitled to service connection for hearing loss in his right and left ears and for tinnitus due to noise exposure during his active duty service while playing in the Army Band.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A. Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The Veteran asserts that he was exposed to extensive noise while playing the French Horn in the Army Band.  He has stated that this music was often amplified and accompanied by the firing of weapons during ceremonies, such as for a "21-gun salute."  The Veteran has also reported that he was never issued any hearing protection during his time in the service.  The Veteran's military records confirm that he was stationed with the Army Band in Fort Leavenworth, Kansas, and his DD Form 214 lists his Military Occupational Specialty (MOS) as French Horn Player.

The Veteran's STRs do not contain any reference to complaints or diagnoses relating to noise exposure or hearing impairment.  The Veteran's September 1969 entrance examination showed hearing in the right ear between 5 and 10 decibels and in the left ear between 15 and 25 decibels at 500, 1000, 2000, and 4000 Hertz.  The Veteran's August 1970 separation examination showed hearing in both the right and left ears ranging between 5 and 15 decibels at 500, 1000, 2000, and 4000 Hertz.  These figures, alone, do not indicate any decrease in hearing ability during the course of the Veteran's service.  However, while still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

Upon submitting his claim in March 2009, the Veteran indicated that he had not yet received any treatment for hearing loss.  In June 2009, the Veteran was afforded a VA examination with an audiologist at the Kansas City VA Medical Center.  The examiner discussed history and symptoms with the Veteran and reviewed the claims file and medical records.  The Veteran reported having exposure to noise as a musician in the Army, and that since then he has worked as an engineer.  The Veteran does target practice with guns, but wears hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
25
15
25
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner found moderate degree high frequency sensorineural hearing loss beginning at 6000 Hertz, but opined that it was not caused by or a result of noise exposure in the military.  The examiner acknowledged that the Veteran's MOS may have exposed him to "some degree of high risk sound levels," but "how often and to what degree of loudness is speculation at best."  The examiner stated that normal hearing levels upon separation from service did not indicate that noise exposure during service had a negative impact on hearing.

The Veteran also submitted results from a February 2010 examination by a private audiologist.  The audiologist reported that the Veteran had described noise exposure during service from playing in the military band and from being very near artillery during a 21-gun salute to the Vice President of Vietnam during a ceremony.  The audiologist found mild sensorineural hearing loss at 6000 and 8000 Hertz bilaterally, and opined that it was more likely than not related to his noise exposure during service.  The examiner's reasoning was due to support form "histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
20
15
20
25

While the audiologist did not indicate whether speech audiometry testing was performed using the Maryland CNC word list, required for evaluation of hearing impairment for VA purposes, speech audiometry revealed speech recognition ability of 96 percent in the right ear.  See 38 C.F.R. § 4.85.

In this case, the record contains evidence that the Veteran has, at least at some time during the pendency of this claim, met the criteria for a hearing loss disability under 38 C.F.R. § 3.385, as evidenced by the June 2009 VA examination which recorded speech recognition ability of 92 percent in the right ear.  

The Veteran has also asserted in-service injury in the form of extensive noise exposure while playing in the Army Band, which the March 2009 examiner has acknowledged possibly involved "high risk sound levels."  While the Veteran's STRs contain no mention of a specific hearing-related injury, the Veteran's assertions of noise exposure in the Army Band are supported by his military records which show him as a member of the Army Band.  Thus, the Board finds the Veteran's assertions of in-service injury to be credible and supported by the evidence of record.

Regarding the etiology of the Veteran's hearing loss and its relationship to his active duty service, the Board notes that the record currently contains conflicting opinions.  

As noted the record includes two competent, probative opinions from qualified audiologists, both of whom evaluated the Veteran personally, reviewed the claims file and medical history, and performed comprehensive audiometric testing.  As such, these opinions are entitled to relatively equal probative weight.  However, given that, and because one audiologist has stated that the Veteran's hearing loss is not caused or due to his noise exposure during service, and one audiologist examiner has stated that it is more likely than not that his hearing loss is related to service, the Board finds that pertinent evidence for and against the claim is in relative equipoise.

Given the evidence outlined above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record contains evidence of a right ear hearing disability and a medically sound basis for linking that disability to noise exposure during his active duty service.  A such, the Board concludes that the criteria for service connection for right ear hearing loss are met.

B. Left Ear Hearing Loss

With respect to left ear hearing loss, the Board concedes that the Veteran experienced noise exposure during service, as was previously discussed.  However, record currently contains no evidence indicating that the Veteran has a left ear hearing loss disability that meets the 38 C.F.R. § 3.385 criteria for a disability for VA purposes.

As discussed above, the Veteran was afforded a VA examination in June 2009, during which the examiner adequately discussed history of noise exposure with the Veteran, reviewed the claims file, and performed all necessary audiometric testing.  While the examiner ultimately opined that the Veteran's hearing loss was not caused by or a result of military related acoustic trauma, he also recorded audiometric testing results that indicated that the Veteran's hearing impairment in his left ear is not of sufficient severity to warrant classification as a disability, pursuant to 38 C.F.R. § 3.385.  Audiometric testing revealed pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT EAR
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Thus, while the examiner noted finding moderate degree high frequency sensorineural hearing loss, the test results showed that hearing in the left ear between 500 and 4000 Hertz was within normal limits.

In February 2010, the Veteran submitted results from a private audiological evaluation..  The audiologist found mild sensorineural hearing loss at high frequencies, and opined that it was more likely than not related to his noise exposure during service.  However, the severity of hearing loss found through audiometric testing failed to rise to the level of a disability for VA purposes.  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT EAR
15
15
15
25
25

The audiologist did not indicate whether speech audiometry testing was performed using the Maryland CNC word list, as is required for evaluation of hearing impairment for VA purposes.  38 C.F.R. § 4.85.  Even if testing had been performed using the required testing criteria, the Veteran's speech recognition results in the left ear were measured at 94 percent, and therefore would still not qualify as a disability for VA purposes under 38 C.F.R. § 3.385.

Thus, there exists no evidence in the record of a current hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385 at any time during the course of this appeal.  

VA regulation specifically defines the parameters of a hearing loss disability for compensation and pension purposes and, unfortunately, the Veteran in this case does not meet the criteria for establishing a current disability in his left ear.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the audiometric testing during the course of the claim does not reflect hearing loss disability in the right ear for VA purposes, service connection is not warranted.

In addition to the medical evidence, the Board has considered the assertions of the Veteran and his representative.  However, to the extent that any such assertions are being advanced to establish a current left ear hearing loss disability, such evidence provides no basis for allowance of the claim.  The Board acknowledges that the Veteran is competent to describe experiencing loud noises during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, questions of medical diagnosis not capable of lay observation or other sensory perception are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, Federal regulations require that the testing needed to establish hearing loss as a disability must be performed by a state-licensed audiologist.  38 C.F.R. §§ 3.385, 4.85.  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render to render the results needed to establish hearing loss disability for VA purposes-or, if established, to otherwise opine to the etiology of any such disability.  Such assertions simply provide no probative (persuasive) support for opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions regarding the nature or severity of the Veteran's hearing loss have no probative value.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hearing in the left ear has not at any time during this appeal been shown to meet the criteria for a hearing loss disability for VA purposes, and the claim for service connection for left ear hearing loss is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Tinnitus

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran states that his tinnitus first began while he was stationed in Fort Leavenworth, playing the French horn in the Army Band.  During a ceremony in honor of a visit from the Vice President of Korea, the Veteran was told to stand next to two large artillery guns, which were used to give the Vice President a "21 gun salute."  The Veteran reported that after this he was temporarily unable to hear, followed by ringing in his ears which has continued ever since.  While this event is not documented in the Veteran's military records, the Veteran's records support that he was in the Army Band at Fort Leavenworth, and the Board concedes that the Veteran's allegations of this in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

During the Veteran's June 2009 VA examination, the examiner stated that the Veteran reported that tinnitus began while he was playing in the Army Band for various events and celebrations.  The examiner found that tinnitus was not caused by or a result of noise exposure during service because of the lack of any reports of hearing problems in the Veteran's STRs.

However, in the February 2010 report from the Veteran's private audiologist, the audiologist found that even though there was no notation of tinnitus in the Veteran's STRs, it was more likely than not that the Veteran's tinnitus was due to his in-service noise exposure.

While both examiners agreed that the Veteran has experienced and continues to have a current diagnosis of tinnitus, they are in disagreement over the likely etiology.  As both examiners are qualified audiologists who reviewed the claims file and medical history and personally examined the Veteran, the Board finds both examination reports to be competent, probative evidence in the Veteran's claim.  Affording the Veteran the benefit of the doubt, the Board finds that the current medical evidence of record is sufficient to support the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Ortiz, 274 F.3d at 1364.

Furthermore, regarding the Veteran's assertions of continuously experiencing tinnitus during and since service, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is competent to testify about observable symptoms or injury residuals, and tinnitus is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

In sum, the Veteran has provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements are entitled to significant probative weight, and together with the opinion of the February 2010 private audiologist, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


